Name: Commission Regulation (EEC) No 2242/81 of 24 June 1981 amending the Annexes to Council Regulations (EEC) No 3553/80 and (EEC) No 3554/80 and the Annex to Commission Regulation (EEC) No 920/81 concerning common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 8 . 81 Official Journal of the European Communities No L 221 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2242/81 of 24 June 1981 amending the Annexes to Council Regulations (EEC) No 3553/80 and (EEC) No 3554/80 and the Annex to Commission Regulation (EEC) No 920/81 concerning common rules for imports of certain textile products originating in third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas Commission Regulation (EEC) No 920/81 (4) allocated the Community quantitative limits for the year 1981 in respect of Brazil , Hong Kong, India and the Philippines and such allocation must therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION: Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( 1), as last amended by Regulation (EEC) No 3553 /80 (2), and in particular Article 18 thereof, Having regard to Council Regulation ( EEC) No 3553 /80 of 22 December 1980 amending Regu ­ lation (EEC) No 3059/78 on common rules for imports of certain textile products originating in third countries, and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 3554/80 of 22 December 1980 making the importation into Greece of textile products originating in certain third countries subject to quantitative limitation (3), and in particular Article 3 thereof, Whereas pursuant to Article 123 of the Act of Accession of Greece the Community has negotiated further protocols of adjustment to certain of the bilateral Agreements referred to in the said Act; Whereas the Annexes to Regulation (EEC) No 3553 /80 and Regulation (EEC) No 3554/80 must therefore be amended; Regulation (EEC) No 3553 /80 is hereby amended as follows : ( a) the following countries shall be added to Annex I : Brazil , Hong Kong, India , Philippines; ( b) the Annex to this Regulation shall be inserted in Annex II . Article 2 Regulation (EEC) No 3554/80 is hereby amended as follows : ( a) the following countries shall be deleted from Annex II : Brazil , Hong Kong, India , Philippines; ( b) the quantitative limits relating to Brazil , Hong Kong, India and the Philippines shall be deleted from Annex III . ( 1) OJ No L 365 , 27. 12 . 1978 , p. 1 . ( 2) OJ No L 381 , 31 . 12 . 1980, p. 1 . (3) OJ No L 381 , 31 . 12 . 1980, p . 84 . (4) OJ No L 98 , 9.4 . 1981 , p . 1 . No L 221 / 2 Official Journal of the European Communities 6 . 8 . 81 Article 3 Article 4 For the year 1981 the Annex to Regulation ( EEC) No 920/81 shall be amended in accordance with the Annex to this Regulation . This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1981 . For the Commission Wilhelm HAFERKAMP Vice-President A N N E X Q U A N TI TA TI V E LI M IT S FO R 19 81 A N D 19 82 Th e br ea kd ow n be tw ee n M em be r St ate s of th e Co m m un ity qu an tit at iv e lim its sh all be de fin iti ve fo r 19 81 .F or 19 82 th is br ea kd ow n is pu bl ish ed fo r th e pu rp os es of in fo rm at io n, pe nd in g a de fin iti ve ve rsi on in a Co m m un ity Re gu la tio n at th e be gi nn in g of 19 82 . W he n th e co ns tit ut iv e m ate ria lo ft he pr od uc ts of ca teg or ies 1 to 11 4 is no ts pe cif ica lly m en tio ne d th es e pr od uc ts ar e to be tak en to be m ad e ex clu siv ely of wo ol or of fin e an im al ha ir, of co tto n or of sy nt he tic or ar tif ic ia l te xt ile fi br es . G R O U P I 6 . 8 . 81 Official Journal of the European Communities No L 221 / 3 C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 1 55 .0 5 55 .0 5- 13 ;1 9; 21 ;2 5; 27 ; 29 ; 33 ; 35 ; 37 ; 41 ; 45 ; 46 ; 48 ; 52 ; 58 ; 61 ; 65 ; 67 ;6 9; 72 ;7 8; 92 ;9 8 , Co tto n ya rn ,n ot pu tu p fo r re ta il sa le B ra zi l D F I B N L U K IR L D K G R E E C T on ne s 11 79 4 3 22 7 3 40 5 6 34 5 65 0 1 4 1 0 47 5 20 0 2 7 50 6 11 81 2 3 2 7 4 3 4 1 9 6 36 4 66 0 1 43 1 4 8 2 20 2 2 7 64 4 H on g K on g D F I B N L U K IR L D K G R E E C T on ne s 15 -5 6 28 -5 11 63 7- 5 19 -5 3 10 73 1 16 7 29 1 1 5 63 8 - 2 0 3 -5 11 73 6 In di a D F I B N L U K IR L D K G R E E C T on ne s 80 0 5 5 7 68 9 73 6 5 95 2 34 6 56 2 0 9 15 6 80 7 57 3 69 3 74 2 5 95 5 35 3 58 21 9 20 2 Ca te go ry CC T he ad in g N o N IM E X E co de 19 81 De sc rip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 2 55 .0 9 55 .0 9- 01 ;0 2; 03 ;0 4; 05 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 31 ; 33 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 76 ; 77 ; 78 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ;9 3; 97 O th er w ov en fa br ic s of co tt on : W ov en fa br ics of co tto n, ot he r th an ga uz e, te rry fa br ic s, na rro w w ov en fa br ics , pi le fa br ic s, ch en ill e fa br ic s, tu lle an d ot he r ne t fa br ic s B ra zi l H on g K on g D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T o n n es T on ne s 6 18 2 1 84 7 3 64 1 1 8 7 7 2 30 2 6 0 7 29 3 60 16 80 9 72 5 5 8 5 7 1 7 3 9 7 10 14 6 44 8 80 4 0 13 13 8 6 19 8 1 85 5 3 6 4 7 1 89 5 2 33 3 60 9 2 9 5 61 16 89 3 73 1 58 8 71 9 4 0 4 10 15 7 4 5 0 81 41 13 17 1 In di a D F I B N L U K IR L D K G R E E C T on ne s 4 2 4 0 4 67 1 2 30 4 1 52 3 26 76 3 37 3 42 6 80 4 0 38 0 4 25 9 4 68 0 2 31 0 1 54 5 26 80 2 3 7 6 4 2 9 81 4 0 48 2 55 .0 9- 03 ;0 4 ;0 5 ;5 1 ;5 2 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 70 ; 71 ; 81 ; 82 ; 83 ; 84 ; 86 ;8 7; 92 ;9 3; 97 a) O f w hi ch ot he r th an un bl ea ch ed or bl ea ch ed B ra zi l D F I B N L U K IR L D K G R E E C T on ne s 68 5 2 6 2 5 2 5 56 6 4 2 0 5 0 6 87 1 0 3 06 1 68 6 26 3 52 6 56 8 42 3 5 0 7 88 11 3 07 2 No L 221 / 4 Official Journal of the European Communities 6 . 8 . 81 C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 2 (c on t'd ) . H on g K on g In di a D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K .G R E E C T on ne s T on ne s 62 5 50 5 62 0 34 3 8 75 5 3 8 7 69 35 11 33 9 - 72 5 5 8 6 3 9 4 6 0 2 2 5 3 0 10 5 30 8 3 0 5 28 0 63 0 50 8 62 2 34 9 8 76 5 38 9 70 36 11 36 9 79 3 62 0 4 1 6 67 9 2 6 5 7 11 6 31 9 34 5 63 4 3 56 .0 7 A 56 .0 7- 01 ;0 4; 05 ;0 7; 08 ; 10 ; 12 ; 15 ; 19 ; 20 ; 22 ; 25 ; 29 ; 30 ; 31 ; 35 ; 38 ; 39 ; 40 ; 41 ; 43 ; 45 ; 46 ; 47 ;4 9 56 .0 7- 01 ;0 5; 07 ;0 8; 12 ; 15 ; 19 ; 22 ; 25 ; 29 ; 31 ; 35 ; 38 ; 40 ; 41 ; 43 ; 46 ; 47 ;4 9 W ov en fa br ic s of m an -m ad e fib re s (d is co nt in uo us or w as te ): A. O fs yn th et ic te xt ile fib re s: W ov en fa br ic s of sy nt he tic fib re s (d is co nt in uo us or w as te )o th er th an na rr ow w ov en fa br ic s, pi le fa br ic s (in cl ud in g te rry fa br ic s) an d ch en ill e fa br ic s a) O f wh ich ot he r th an un bl ea ch ed or bl ea ch ed H on g K on g H on g K on g D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T o n n es 1 62 3 1 2 2 6 3 9 7 6 1 2 6 57 7 12 5 14 0 16 10 71 6 1 13 5 85 9 2 7 7 40 5 4 3 0 6 8 7 99 12 7 18 0 1 70 5 1 32 5 4 1 2 64 5 6 5 7 9 13 4 16 7 17 10 98 4 1 19 2 92 8 28 7 4 2 2 4 3 0 7 93 11 8 13 7 36 0 6 . 8 . 81 Official Journal of the European Communities No L 221 / 5 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 81 19 82 4 B ra zi l 1 00 0 pi ec es 60 .0 4 B I II a) D F I B N L U K IR L D K G R 60 .0 4- 19 ;2 0; 22 ;2 3 ;2 4; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 6 70 1 2 7 0 4 9 0 1 18 9 2 09 8 45 4 5 6 12 11 26 1 6 78 1 3 1 9 59 8 1 2 5 4 2 21 8 52 4 7 7 13 11 71 2 b) c) IV b) 1 aa ) dd ) 2 ee ) d) 1 aa ) dd ) 2 dd ) U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as ti c or ru bb er iz ed : Sh irt s, T- sh irt s, lig ht w ei gh t fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs , un de rv es ts an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , ot he r th an ba bi es ' ga rm en ts , of co tto n or sy nt he tic te xt ile fib re s; T- sh irt s an d lig ht w ei gh t fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs of re ge ne ra te d te xt ile fib re s, ot he rt ha n ba bi es ' ga rm en ts E E C H on g K on g 1 00 0 pi ec es D F I B N L U K IR L D K G R 9 54 0 71 3 53 3 2 22 3 11 72 5 14 5 62 2 92 25 59 3 9 69 8 8 1 0 74 8 2 3 5 2 11 96 2 15 9 66 4 95 26 48 8 No L 221 / 6 Official Journal of the European Communities 6 . 8 . 81 E E C In di a 1 00 0 pi ec es D F I B N L U K IR L D K G R 2 06 6 1 37 1 7 5 9 76 3 2 36 2 42 25 5 25 7 64 3 2 12 1 1 40 3 8 3 2 80 7 2 44 3 47 26 9 27 7 94 9 E E C Ph ili pp in es 1 00 0 pi ec es D F I B N L U K IR L D K G R 2 19 4 3 38 3 2 3 7 88 6 1 79 8 22 4 7 9 9 9 00 8 2 2 5 9 3 4 2 2 32 3 93 7 1 89 4 28 4 9 6 10 9 36 9 E E C C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 5 60 .0 5 A I II b) 4 bb ) 11 aa a) bb b) cc c) dd d) ee e) 22 bb b) cc c) dd d) ee e) fff ) 60 .0 5- 01 ;3 1 ;3 3 ;3 4; 35 ; 36 ;3 9; 40 ;4 1 ;4 2 ;4 3 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s: Je rs ey s, pu llo ve rs , sli p- ov er s, w ai stc oa ts , tw in se ts , ca rd ig an s, be d- ja ck et s an d ju m pe rs ,k ni tte d or cr oc he te d, no te la sti c or ru bb er iz ed , of w oo l, of co tto n or of m an ­ m ad e te xt il e fi br es H on g K on g Ph ili pp in es D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 11 29 0 53 4 50 6 2 27 2 11 84 9 4 6 74 8 10 1 27 34 6 1 49 5 45 8 17 1 2 7 0 2 26 6 32 33 8 6 5 03 6 11 45 1 65 3 62 8 ¢2 32 2 12 03 2 54 78 6 10 4 28 03 0 1 56 7 51 0 22 5 2 9 2 2 34 7 3 6 35 4 8 5 33 9 6 61 .0 1 B V d) 1 2 3 e) 1 2 3 61 .0 2 B II e) 6 aa ) bb ) cc ) 61 .0 1- 62 ;6 4; 66 ;7 2 ;7 4; 76 61 .0 2- 66 ;6 8; 72 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's gi rls 'a nd in fa nt s' ou te rg ar m en ts : B . O th er : M en 's an d bo ys 'w ov en br ee ch es ,s ho rts an d tro us er s (in clu di ng sla ck s); w om en 's, gi rls ' an d in fa nt s' w ov en tro us er s an d sl ac ks of w oo l, of co tto n or of m an -m ad e te xt ile fi br es B ra zi l H on g K on g (*) D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 85 9 77 36 1 16 6 2 4 9 8 80 1 5 1 81 5 20 66 3 80 3 66 7 3 17 1 23 97 0 70 2 59 3 16 7 52 10 4 87 5 92 37 5 17 3 2 6 7 9 81 1 6 1 88 8 20 78 2 90 2 77 2 3 2 2 7 24 09 5 80 2 5 9 9 16 9 52 62 6 6 . 8 . 81 Official Journal of the European Communities No L 221 / 7 (*) Se e A pp en di x. Ca te go ry CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its tro m 1J an ua ry to 31 D ec em be r 19 81 19 82 6 (c on t'd ) Ph ili pp in es D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 69 4 13 5 21 67 7 28 2 9 94 7 2 91 9 1 75 5 14 1 22 70 4 30 0 10 97 8 3 0 3 7 7 60 .0 5 A II b) 4 aa ) 22 33 44 55 61 .0 2 B II e) 7 bb ) cc ) dd ) 60 .0 5- 22 ;2 3 ;2 4; 25 61 .0 2- 78 ;8 2 ;8 4 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : II . O th er W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B . O th er : Bl ou se s an d sh irt -b lo us es ,k ni tte d, cr oc he te d (n ot el as tic or ru bb er iz ed ), or w ov en , fo r w om en ,g irl s an d in fa nt s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es H on g K on g In di a D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 18 71 5 50 5 5 2 0 2 66 2 7 83 6 2 6 6 4 5 25 3 0 93 4 9 17 3 2 7 0 7 1 41 1 3 57 2 11 36 6 10 5 5 1 4 55 28 90 3 18 75 7 55 1 64 1 2 68 7 7 89 6 30 65 6 26 31 2 4 4 9 21 2 2 75 0 1 52 4 3 59 5 11 4 2 3 10 9 5 2 4 56 29 19 3 Ph ili pp in es D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 98 6 2 5 4 16 7 16 4 50 1 9 46 5 2 13 2 9 9 0 25 8 18 0 16 6 50 8 10 4 7 6 2 16 5 No L 221 / 8 Official Journal of the European Communities 6 . 8 . 81 C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 8 61 .0 3 A 61 .0 3- 11 ; 15 ; 19 M en 's an d bo ys ' un de r ga rm en ts, in clu di ng co lla rs ,s hi rt fro nt s an d cu ffs : M en 's an d bo ys 's hi rts ,w ov en ,o fw oo l, of co tto n or of m an -m ad e te xt ile fib re s H on g K on g D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 20 59 9 57 9 1 34 2 3 24 4 21 80 9 53 1 93 1 35 4 9 5 9 2 20 73 9 59 4 1 4 7 2 3 29 5 21 95 5 60 1 93 8 3 6 50 08 9 In di a (*) D F I B N L U K IR L D K G R EE C 1 00 0 pi ec es 8 90 7 92 2 3 3 4 4 2 79 4 8 7 7 7 18 1 5 4 4 25 25 4 9 4 8 99 8 93 1 3 43 1 2 82 7 8 87 7 18 7 5 4 9 26 25 82 6 Ph ili pp in es D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 4 5 6 19 7 3 6 4 46 8 2 8 7 36 10 4 8 2 92 0 1 51 5 2 0 4 37 9 4 8 7 29 8 38 10 8 9 3 03 8 6 . 8 . 81 Official Journal of the European Communities No L 221 / 9 f1) Se e Ap pe nd ix . G R O U P II C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 9 55 .0 8 62 .0 2 B III a) 1 55 .0 8- 10 ;3 0; 50 ;8 0 62 .0 2- 71 Te rry to we lli ng an d sim ila r ter ry fab ric s of c o tt o n : Be d lin en ,t ab le lin en ,t oi le t lin en an d ki tc he n lin en ;c ur ta in s an d ot he r fu rn ish in g ar tic les : B . O th er : W ov en co tto n ter ry fa br ics ; to ile t an d ki tc he n lin en of w ov en co tto n te rry fa br ic s B ra zi l H on g K on g D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T o n n es 2 55 3 14 5 2 2 2 18 0 61 2 15 3 71 82 4 01 8 18 0 4 2 4 7 43 96 8- 5 2- 5 29 4 1 3 1 6 2 56 5 18 2 25 6 2 0 7 68 9 15 4 80 86 4 21 9 19 6 48 5 4 4 6 97 4* 3 31 5 1 3 5 7 In di a D F I B N L U K IR L D K G R E E C T on ne s 62 1 2 2 9 18 7 28 1 2 63 9 4 0 17 0 2 4 16 9 70 5 26 7 21 8 31 8 2 65 2 42 17 4 3 4 37 9 10 60 .0 2 A 6 0 .0 2 -4 0 Gl ov es ,m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t ela sti c or ru bb er iz ed , im pr eg na te d or co at ed wi th ar tif ici al pl as tic m at er ia ls H on g K on g (*) D F I B N L U K IR L D K G R E E C 1 00 0 pa irs 12 92 2 94 1 1 01 8 5 14 9 42 64 3 2 3 7 1 5 6 4 2 9 64 50 3 13 4 8 0 1 07 1 1 17 5 5 3 2 2 42 85 6 24 8 1 61 1 30 65 79 3 No L 221 / 10 Official Journal of the European Communities 6.8.81 (') Se e A pp en di x. C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 11 60 .0 2 B G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : H on g K on g D F i 1 00 0 pa irs i 60 .0 2- 50 ;6 0; 70 ;8 0 G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , ot he r th an th os e of ca te go ry 10 , of w oo l, of co tt on or of m an -m ad e te xt ile fi br es B N L U K IR L D K G R E E C (1 ) Ph ili pp in es D F I - B N L U K IR L D K G R 1 00 0 pa irs 65 6 55 2 14 2 7 1 6 6 8 0 33 20 23 7 1 7 59 1 16 6 72 0 71 5 3 4 24 2 4 E E C 2 82 2 2 99 1 12 60 .0 3 A B I II b) C D 60 .0 3- 11 ;1 9; 20 ;2 7; 30 ; 90 St oc ki ng s, un de r sto ck in gs ,s oc ks ,a nk le- so ck s, so ck et te s an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : O th er th an w om en 's sto ck in gs of sy nt he tic te xt il e fi br es H on g K on g D F I B N L U K IR L D K G R E E C 1 00 0 pa irs 2 16 5 98 9 11 5 75 4 9 1 2 13 2 42 1 13 7 38 2 2 23 1 1 07 5 14 9 .7 76 98 6 14 2 43 3 14 7 67 8 13 60 .0 4 B IV b) 1 cc ) 2 dd ) d) 1 cc ) 2 cc ) 60 .0 4- 48 ;5 6 ;7 5 ;8 5 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : M en 's an d bo ys ' un de rp an ts an d br ief s, w om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') kn ic ke rs an d br ie fs , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , of co tto n or sy nt he tic te xt ile fib re s B ra zi l D F I B N L U K IR L D K G R 1 00 0 pi ec es 1 34 2 1 54 6 4 4 5 4 1 2 60 1 4 2 11 1 65 1 38 8 1 5 5 4 . 48 5 43 5 65 5 4 4 11 8 68 E E C 4 56 4 4 7 4 7 6 . 8 . 81 Qfficial Journal of the European Communities No L 221 / 11 (') Se e A pp en di x. C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 13 (c on t'd ) H on g K on g D F I B N L U K IR L D K G R E E C 10 00 pi ec es 26 2 5 0 2 47 6 1 03 3 21 3 1 7 12 5 3 9 55 7 91 6 4 0 71 62 6 26 4 5 5 2 72 1 1 2 3 7 21 4 2 2 13 16 2 66 7 95 5 41 73 0 5 9 Ph ili pp in es D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 90 0 8 5 0 4 5 0 80 0 2 15 0 4 0 15 0 60 6 4 0 0 2 00 3 9 7 0 5 2 5 82 5 2 17 9 4 5 16 7 7 0 6 78 4 14 A 61 .0 1 A I 61 .0 1- 01 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' co at s of im pr eg na te d, co at ed , co ve re d or la m in at ed w ov en fa br ic fa lli ng w ith in he ad in g N o 59 .0 8, 59 .1 1 or 59 .1 2 H on g K on g D F Ã ¹ · B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 17 8 16 1 16 0 24 5 84 6 13 84 5 2 69 2 1 19 8 18 4 18 2 2 6 3 86 5 15 88 6 2 80 1 14 B 61 .0 1 B V b) 1 2 3 61 .0 1- 41 ; 42 ; 44 ; 46 ; 4 7 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys 'w ov en ov er co at s, ra in co at s an d ot he r co at s, cl oa ks an d ca pe s, ot he r th an th os e of ca te go ry 14 A, of wo ol , of co tt on or of m an -m ad e te xt il e fi br es H on g K on g D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 19 1 10 9 90 19 6 77 1 6 15 2 3 2 51 8 1 2 0 6 13 4 11 0 21 8 78 7 7 15 3 4 2 6 1 9 No L 221 / 12 Official Journal of the European Communities 6 . 8 . 81 C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 15 A 15 B 61 .0 2 B I a) 61 .0 2 B II e) 1 aa ) bb ) cc ) 2 aa ) bb ) cc ) 61 .0 2- 05 61 .0 2- 31 ;3 2 ;3 3 ;3 5; 36 ; 37 ;3 9; 40 W om en 's, gi rls 'a nd in fa nt s' ou te r ga rm en ts : B . O th er : W om en 's, gi rls ' an d in fa nt s' co at s of im pr eg na te d, co at ed ,c ov er ed or la m in at ed w ov en fa br ic fa lli ng w ith in he ad in g N o 59 .0 8 ,5 9. 11 or 59 .1 2 W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B . O th er : W om en 's, gi rls ' an d in fa nt s' w ov en ov er co at s, ra in co at s an d ot he r co at s, cl oa ks an d ca pe s; jac ke ts an d bl az er s, ot he r th an ga rm en ts of ca teg or y 15 A, of wo ol , of co tto n or of m an -m ad e te xt ile fib re s H on g K on g H on g K on g D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 58 8 66 88 14 2 26 1 4 4 7 3 1 19 9 3 2 5 4 12 3 12 2 35 3 71 2 8 11 4 7 4 69 3 59 4 75 99 14 6 27 7 5 48 4 1 24 8 3 27 0 14 3 13 0 36 8 74 2 9 11 8 8 4 78 8 In di a D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 12 0 2 3 1 79 11 4 15 2 3 53 2 7 5 4 13 2 2 3 2 86 11 5 16 0 3 54 3 78 5 Ph ili pp in es (*) D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 18 8 (4 4) (5 4) (3 4) 3 0 7 (4 ) (1 3) 5 59 6 19 2 (5 9) (5 9) (3 7) 3 1 0 (4 ) (1 4) 7 62 1 6 . 8 . 81 Official Journal of the European Communities No L 221 / 13 (M Pl af on d- bu to ir: se e Ap pe nd ix . C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 16 61 .0 1 B V c) 1 2 3 61 .0 1- 51 ;5 4; 57 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' w ov en su its (in cl ud in g co or di na te su its co ns ist in g of tw o or th re e pi ec es , wh ich ar e or de re d, pa ck ed , co ns ig ne d an d no rm all y so ld to ge th er ) of w oo l, of co tto n or of m an -m ad e te xt ile fib re s, ex cl ud in g sk is ui ts H on g K on g D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 39 2 15 0 5 7 27 8 39 2 5 26 4 2 30 4 1 39 5 15 7 61 28 1 4 0 7 6 28 5 2 34 0 17 61 .0 1 B V a) 1 2 3 61 .0 1- 34 ;3 6 ;3 7 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys 'w ov en jac ke ts (ex clu di ng wa ist er jac ke ts) an d bl az er s of wo ol , of co tto n or of m an -m ad e te xt ile fib re s H on g K on g D F I B N L U K IR L D K G R E E C 1 00 0- pi ec es 2 96 2 84 19 6 26 0 81 3 17 11 6 4 0 4 48 8 2 97 6 10 0 20 7 27 2 84 4 18 12 0 41 4 57 8 18 61 .0 3 B C 61 .0 3- 51 ;5 5; 59 ;8 1 ;8 5; 89 M en 's an d bo ys ' un de r ga rm en ts , in cl ud in g co lla rs ,s hi rt fr on ts an d cu ffs : M en 's an d bo y's w ov en un de r ga rm en ts ot he r th an sh irt s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es H on g K on g D F I B N L U K IR L D K G R E E C T o n n es 1 4 9 7 16 1 85 32 6 1 00 1 11 70 2 3 15 3 1 51 2 17 8 99 33 6 1 01 7 12 76 3 3 23 3 19 61 .0 5 B I II I 61 .0 5- 30 ;9 9 H an dk er ch ie fs : B . O th er : H an dk er ch ie fs of w ov en fa br ic , of a va lu e of no tm or e th an 15 EU A /k g ne tw ei gh t H on g K on g (*) D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 19 98 3 3 68 6 22 92 0 19 43 9 6 13 4 2 8 7 63 3 2 6 4 73 34 6 20 46 1 3 95 8 23 03 5 19 5 3 6 6 56 7 3 0 7 68 0 26 9 74 81 3 No L 221 / 14 Official Journal of the European Communities 6.8.81 (1) Se e A pp en di x. C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 19 (c on t'd ) In di a i1 ) D F I B N L U K IR L D K G R E E C T on ne s 17 46 1 13 04 6 5 65 8 4 50 1 26 54 6 68 9 2 07 2 2 69 97 5 18 23 8 13 39 8 6 05 0 4 81 6 26 73 5 . 70 7 2 12 8 3 72 07 5 20 62 .0 2 B la ) c) 62 .0 2- 12 ; 13 ; 19 Be d lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ;c ur ta in s an d ot he r fu rn ish in g ar tic le s: B . O th er : Be d lin en ,w ov en B ra zi l D F I B N L U K IR L D K G R E E C T on ne s 1 96 4 94 74 16 0 11 8 6 15 12 2 4 4 3 1 97 5 12 0 96 18 3 15 2 7 2 0 13 2 56 6 H on g K on g D F I B N L U K IR L D K G R E E C T on ne s 39 1- 5 29 25 10 2 32 8 2 -5 28 6 9 1 2 39 5 33 2 9 10 4 33 1 3 29 7 93 1  º In di a D F I B N L U K IR L D K G R E E C T on ne s 2 76 5 7 4 7 20 0 74 8 1 21 8 10 7 6 4 10 6 4 6 2 2 79 7 82 0 2 3 9 7 6 9 1 30 5 12 76 8 11 6 72 1 6 . 8 . 81 Official Journal of the European Communities No L 221 / 15 (J) Se e A pp en di x C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U n it s Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 21 61 .0 1 B IV 61 .0 2 B II d) 61 .0 1- 29 ;3 1 ;3 2 61 .0 2- 25 ;2 6 ;2 8 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's, gi rls 'a nd in fa nt s' ou te r ga rm en ts : B . O th er : Pa rk as ; an or ak s, w in dc he at er s, w ai st er jac ke ts an d th e lik e, wo ve n, of wo ol , of co tto n or of m an -m ad e te xt ile fi br es H on g K on g D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 6 80 0 32 5 16 3 1 10 3 4 76 2 12 81 4 15 13 99 4 6 83 4 40 8 21 1 1 15 7 4 81 4 16 81 8 16 14 2 7 4 Ph ili pp in es D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 32 5 28 2 10 4 16 9 4 9 2 9 87 1 0 2 47 8 1 33 1 3 1 6 11 9 19 0 53 5 10 90 11 2 60 2 2 2 56 .0 5 A 56 .0 5- 03 ;0 5 ;0 7; 09 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ;4 4; 45 ;4 6; 47 Y ar n of m an -m ad e fib re s (d is co nt in uo us or w as te ), no tp ut up fo r re ta il sa le : A. O fs yn th et ic te xt ile fib re s: Y ar n of di sc on tin uo us or w as te sy nt he tic fib re s, no tp ut up fo r re ta il sa le H on g K on g D F I B N L U K IR L D K G R E E C T o n n es 65 58 21 6 6 37 5- 5 1- 8 35 -7 9 6 3 2 74 64 26 69 3 7 7 2 36 10 65 8 24 . 60 .0 4 B IV b) 1 bb ) d) 1 bb ) 60 .0 4- 47 ;7 3 Un de r ga rm en ts, kn itt ed or cr oc he ted , no t el as tic or ru bb er iz ed : M en 's an d bo ys ' py ja m as , kn itt ed or cr oc he te d, of co tto n or of sy nt he tic te xt ile fi br es B ra zi l D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 15 8 10 7 21 5 4 1 2 4 2 5 7 15 8 12 9 23 58 1 2 5 26 8 ' No L 221 / 16 Official Journal of the European Communities 6.8.81 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 81 19 82 2 4 H on g K on g (x) 1 00 0 pi ec es (c on t'd ) D F I B N L U K IR L D K G R 1 4 2 9 4 4 3 17 8 2 09 4 1 62 8 11 3 3 4 20 6 13 7 1 50 3 4 8 0 20 4 2 10 5 1 66 0 13 3 3 6 21 6 3 2 2 E E C 25 B ra zi l 1 00 0 pi ec es 60 .0 4 B IV b) d) 2 aa ) bb ) 2 aa ) bb ) U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') kn itt ed or cr oc he te d py ja m as an d ni gh td re ss es ,o fc ot to n or sy nt he tic fib re s 60 .0 4- 51 ;5 3 ;8 1; 83 D F I B N L U K IR L D K G R 62 7 61 11 5 2 6 5 98 3 9 5 1 18 3 63 1 74 13 3 2 6 6 11 8 4 11 6 1 24 3 6 . 8 . 81 Official Journal of the European Communities No L 221 / 17 E E C H on g K on g 1 00 0 pi ec es D F I B N L U K IR L D K G R O1 ) E E C Ph ili pp in es (2) 1 00 0 pi ec es D F I B N L U K IR L D K G R 2 5 6 (3 9) (3 8 ) 69 (5 1 ) 5 7 4 42 1 25 8 (4 5) (4 4) 70 (5 9) 5 8 5 4 4 7 E E C (') Se e A pp en di x. () Pl af on d- bu to ir: se e A pp en di x. Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 81 19 82 26 60 .0 5 H on g K on g 1 00 0 pi ec es A II b) 4 cc ) 11 2 2 33 4 4 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s: II . O th er D F I B N L U K IR L D K G R 3 89 5 3 6 0 27 3 1 0 7 6 2 84 6 18 15 6 4 8 62 8 3 95 0 4 2 7 32 4 1 10 2 2 88 8 22 17 0 5 8 88 8 E E C In di a 61 .0 2 B II e) 1 00 0 pi ec es 4 bb ) cc ) dd ) ee ) W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B . O th er : W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') w ov en an d kn itt ed or cr oc he te d dr es se s, of w oo l, of co tto n or of m an -m ad e te xt il e fi br es D F I B N L U K IR L D K G R 1 56 6 1 70 5 69 9 97 1 1 86 2 17 18 0 3 0 7 03 0 1 64 0 1 7 1 9 7 4 0 98 0 1 8 9 0 19 18 7 31 7 2 0 6 60 .0 5- 45 ;4 6; 47 ;4 8 61 .0 2- 48 ;5 2; 53 ;5 4 E E C No L 221 / 18 Official Journal of the European Communities 6 . 8 . 81 Ph ili pp in es 1 00 0 pi ec es D F I B N L U K IR L D K G R 4 0 7 69 59 8 6 2 4 5 9 18 12 90 5 4 0 9 83 72 . 96 2 5 6 10 21 1 3 96 0 E E C 27 60 .0 5 H on g K on g 1 00 0 pi ec es A II b) 4 dd ) O ut er ga rm en ts an d ot he r ar tic les ,k ni tte d or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : II . O th er D F I B N L U K IR L D K G R 3 97 7 21 8 2 6 3 9 1 6 1 83 3 19 2 1 5 13 7 4 5 4 3 98 5 25 1 2 9 7 93 3 1 88 2 21 2 2 1 14 7 60 4 E E C C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 27 (c on t'd ) 61 .0 2 B II e) 5 aa ) bb ) cc ) f 60 .0 5- 51 ;5 2; 54 ;5 8 61 .0 2- 57 ;5 8 ;6 2 W om en 's, gi rls 'a nd in fa nt s' ou te r ga rm en ts : B . O th er : W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') w ov en an d kn itt ed or cr oc he te d sk irt s, in cl ud in g di vi de d sk irt s In di a D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 27 5 9 1 7 5 5 7 6 1 6 1 2 9 9 21 16 1 20 4 86 6 1 31 7 93 9 58 4 62 2 1 3 1 9 22 16 4 21 4 98 8 28 60 .0 5 A II b) 4 ee ) 60 .0 5- 61 ;6 2; 64 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : II . O th er : K ni tte d or cr oc he te d tro us er s (e xc ep t sh or ts )o th er th an ba bi es ' H on g K on g D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 4 2 4 88 5 2 2 7 1 90 0 5 4 2 3 2 78 5 1 44 8 11 8 78 2 9 4 92 8 7 48 4 2 92 5 29 61 .0 2 B II e) 3 aa ) bb ) cc ) 61 .0 2- 42 ;4 3 ;4 4 W om en 's, gi rls 'a nd in fa nt s' ou te r ga rm en ts : B . O th er : W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') w ov en su its an d co stu m es (in cl ud in g co or di na te su its co ns ist in g of tw o or th re e pi ec es wh ich ar e or de re d, pa ck ed , co ns ign ed an d no rm all y so ld to ge th er ), of w oo l, of co tto n or of m an -m ad e te xt ile fib re s, ex cl ud in g sk is ui ts H on g K on g D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 20 9 4 9 37 2 1 4 6 5 7 4 21 3 2 19 4 1 2 1 2 65 4 9 22 3 6 6 9 5 23 4 2 25 0 In di a D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 10 2 96 64 43 12 8 4 15 2 4 5 4 11 2 99 67 4 7 13 0 4 16 3 47 8 6.8.81 Official Journal of the European Communities No L 221 / 19 C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 30 A 61 .0 4 B I 61 .0 4- 11 ; 13 ; 18 W om en 's, gi rls 'a nd in fa nt s' un de rg ar m en ts : W om en 's, gi rls 'a nd in fa nt s' w ov en py ja m as an d ni gh t dr es se s, of wo ol ,o f co tto n or of m an -m ad e te xt ile fi br es H on g K on g D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 5 03 7 35 6 31 1 90 9 1 80 1 16 77 8 8 51 5 5 06 1 41 4 36 1 93 9 1 88 3 19 85 9 8 77 1 30 B 61 .0 4 B II 61 .0 4- 91 ;9 3 ;9 8 W om en 's, gi rls 'a nd in fa nt s' un de rg ar m en ts : W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') w ov en un de r ga rm en ts ot he r th an py ja m as an d ni gh t dr es se s, of wo ol , of co tto n or of m an -m ad e te xt ile fi br es B ra zi l D F I B N L U K IR L D K G R E E C T on ne s 61 6 5 33 6 3 2 11 6 61 7 6 33 8 4 3 12 2 H on g K on g D F I B N L U K IR L D K G R E E C T on ne s 14 -5 3- 5 4 3- 1 38 -3 1- 3 22 -3 2 89 15 -5 4 4 -5 3- 2 39 1- 4 22 -4 3 93 In di a i1 ) D F I B N L U K IR L D K G R E E C T on ne s (3 6) (2 3 ) (1 8) (1 3) 17 0 (2 ) (4 ) (2 ) 23 1 (4 0) (2 5) (2 0) (1 4) 17 2 (2 ) (4 ) (3 ) 24 4 No L 221 / 20 Official Journal of the European Communities 6.8.81 i1) Pl af on d- bu to ir: se e A pp en di x. C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 31 61 .0 9 D 6 1 .0 9 -5 0 Co rs et s, co rs et -b el ts ,s us pe nd er -b el ts ,b ra ss iÃ ¨ re s, br ac es , su sp en de rs , ga rte rs an d th e lik e (in cl ud in g su ch ar tic le s of kn itt ed or cr oc he te d fa br ic s) w he th er or no te la sti c: B ra ss iÃ ¨ re s, w ov en ,k ni tte d or cr oc he te d B ra zi l D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 67 8 1 04 4 65 16 4 14 6 4 7 7 18 2 19 6 70 7 1 05 0 81 18 5 16 9 5 7 9 19 2 29 5 H on g K on g D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 6 12 5 1 33 4 3 7 6 3 18 0 2 07 5 24 92 8 12 14 05 4 6 19 1 1 4 4 0 43 8 3 19 6 2 23 8 28 93 2 13 14 4 7 6 Ph ili pp in es D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 87 8 82 5 19 7 2 2 0 1 55 5 15 91 13 4 7 9 4 1 91 6 87 6 22 5 2 4 9 1 5 8 7 18 10 1 14 4 98 6 6 . 8 . 81 Official Journal of the European Communities No L 221 / 21 G R O U P II I No L 221 / 22 Official Journal of the European Communities , 6 . 8 . 81 C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 32 ex 58 .0 4 58 .0 4- 07 ;1 1 ; 15 ;1 8; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ;7 5 ;7 7; 78 W ov en pi le fa br ics an d ch en ill e fa br ics (o th er th an te rry to w el lin g or sim ila r te rry fa br ic s of co tto n fa lli ng w ith in he ad in g N o 55 .0 8 an d fa br ic s fa lli ng w ith in he ad in g N o 58 .0 5) : W ov en pi le fa br ic s an d ch en ill e fa br ic s (o th er th an te rry fa br ic s of co tto n an d na rro w wo ve n fa br ics )o fw oo l, of co tto n or of m an -m ad e te xt il e fi br es H on g K on g D F I B N L U K IR L D K G R E E C T o n n es 2 7 5 3 1 4 18 3 13 7 3 65 1 30 5 3 9 58 4 96 2 3 7 6 3 8 2 2 4 7 16 8 3 67 0 30 7 48 62 5 26 0 39 62 .0 2 B II a) c) III a) 2 c) 62 .0 2- 40 ;4 2 ;4 4 ;4 6 ;5 1 ; 59 ;6 5 ;7 2; 74 ;7 7 Be d lin en ,t ab le lin en ,t oi le t lin en an d ki tc he n lin en ;c ur ta in s an d ot he r fu rn ish in g ar tic le s: B . O th er : W ov en ta bl e lin en ,t oi le t an d ki tc he n lin en ot he r th an of co tto n te rry fa br ic B ra zi l D F I B N L U K IR L D K G R E E C T o n n es 83 8 11 2 84 77 38 3 5 50 1 2 1 56 1 84 3 13 6 10 4 92 4 0 7 6 54 1 3 1 65 5 H on g K on g D F I B N L U K IR L D K G R E E C T o n n es 15 8 49 68 29 3 4 8 0 3 23 35 1 10 9 18 9 68 84 29 5 48 3 4 27 38 1 18 8 In di a D F I B N L U K IR L D K G R E E C T on ne s 30 2 11 7 12 1 55 74 0 3 54 1 0 1 40 2 33 6 ,1 37 13 8 64 74 2 4 55 1 1 1 4 8 7 C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1 J an ua ry to 31 D ec em be r 19 81 19 82 46 ex 53 .0 5 53 .0 5- 10 ;2 2 ;2 9 ;3 2 ;3 9 Sh ee p's or la m bs ' w oo l or ot he r an im al ha ir (fi ne or co ar se ), ca rd ed or co m be d: Ca rd ed or co m be d sh ee p's or la m bs 'w oo l or ot he r fin e an im al ha ir B ra zi l D F I B N L U K IR L D K G R E E C T o n n es 1 88 4 1 36 4 3 0 3 0 1 17 0 4 6 2 25 58 8 0 0 8 79 3 2 0 4 0 1 4 5 0 3 04 5 1 19 0 56 8 28 72 84 0 9 23 3 61 58 .0 5 A I a) c) II B 58 .0 5- 01 ;0 8 ;3 0; 40 ;5 1 ; 59 ; 61 ; 69 ; 73 ; 77 ; 79 ; 90 N ar ro w w ov en fa br ic s, an d na rr ow fa br ic s (b ol du c) co ns ist in g of w ar p w ith ou t w ef t as se m bl ed by m ea ns of an ad he siv e, ot he r th an go od s fa lli ng w ith in he ad in g N o 58 .0 6: N ar ro w w ov en fa br ic s no te xc ee di ng 30 cm in w id th w ith se lv ed ge s (w ov en ,g um m ed or m ad e ot he rw ise ) on bo th ed ge s, ot he r th an w ov en la be ls an d th e lik e; bo ld uc H on g K on g D F I B N L U K IR L D K G R E E C T on ne s 17 0 50 17 2 4 5 73 1 3 9 3 1 18 3 19 7 67 18 4 54 73 4 4 11 4 1 25 5 6 . 8 . 81 Official Journal of the European Communities No L 221 / 23 G R O U P IV C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1 Ja nu ar y to 31 D ec em be r 19 81 19 82 68 6 0 .0 4 A I II a) b) c) III a) b) c) d) 60 .0 4- 02 ;0 3; 04 ;0 6; 07 ; 08 ; 10 ; 11 ; 12 ; 14 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as ti c or ru bb er iz ed : A. Ba bi es 'g ar m en ts ;g irl s' ga rm en ts up to an d in cl ud in g co m m er ci al siz e 86 : Ba bi es ' un de r ga rm en ts of kn itt ed or cr oc he te d fa br ic s, no t el as tic or ru bb er iz ed H on g K on g D F I B N L U K IR L D K G R E E C T on ne s 10 4 90 15 10 1 25 1 5 21 2 5 8 9 11 9 99 22 10 2 25 2- 5 5- 5 22 3 62 5 71 60 .0 5 A II b) 1 60 .0 5- 06 ;0 7; 08 ;0 9 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s: II . O th er : b) O th er : 1. Ba bi es ' ga rm en ts ; gi rls ' ga rm en ts up to an d in cl ud in g co m m er ci al si ze 86 : Ba bi es ' kn itt ed ou te r ga rm en ts of w oo l, of co tto n or of m an -m ad e te xt ile fi br es H on g K on g D F I B N L U K IR L D K G R E E C T on ne s 73 1 5 12 25 12 3 2 11 3 2 6 4 79 -7 19 16 28 1 2 3 1 2 1 1 1 1 4 28 3 72 60 .0 5 A II b) 2 60 .0 6 B I 60 .0 5- 11 ; 13 ; 15 60 .0 6- 91 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s: II . O th er K ni tte d or cr oc he te d fa br ic an d ar tic le s th er eo f, ela sti c or ru bb er iz ed (in cl ud in g ela sti c kn ee -c ap s an d el as tic sto ck in gs ): B . O th er : K ni tt ed sw im w ea r H on g K on g D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 5 15 1 3 3 7 36 5 1 70 6 (!) 2 3 1 1 35 52 2 7 10 4 3 4 5 24 1 4 4 7 4 7 6 1 75 5 i1 ) 2 4 5 9 41 53 1 8 10 74 4 No L 221 / 24 Official Journal of the European Communities 6 . 8 . 81 (*) Se e A pp en di x. Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 81 19 82 73 H on g K on g 1 00 0 pi ec es 60 .0 5 A II b) 3 D F I B N L U K IR L D K G R 7 0 9 57 4 4 16 8 47 5 9 3 0 10 1 50 2 72 7 83 64 18 0 49 5 11 37 11 1 60 8 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : II . O th er : T ra ck su its of kn it te d or cr oc he te d fa br ic , no t el as tic or ru bb er iz ed , of w oo l, of co tto n or of m an -m ad e te xt ile fi br es 60 .0 5- 16 : 17 ; 19 E E C 74 60 .0 5 H on g K on g 1 00 0 pi ec es A II b) 4 gg ) 11 22 33 44 D F I B N L U K IR L D K G R 38 3 34 2 7 57 34 8 3 23 9 88 4 39 5 48 38 6 8 3 5 7 4 2 6 10 94 6 6 . 8 . 81 Official Journal of the European Communities No L 221 / 25 60 .0 5- 71 ;7 2; 73 ;7 4 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : II . O th er : W om en 's, gi rls 'a nd in fa nt s' (o th er th an ba bi es ') su its an d co stu m es (in cl ud in g co or di na te su its co ns ist in g of tw o or th re e pi ec es w hi ch ar e or de re d, pa ck ed , co ns ig ne d an d no rm al ly so ld to ge th er ), of kn itt ed or cr oc he te d fa br ic , no t el as tic or ru bb er iz ed ,o fw oo l, of co tto n or of m an -m ad e te xt ile fib re s, ex cl ud in g sk i su its E E C 76 H on g K on g T on ne s 61 .0 1 B I 61 .0 2 B II a) D F I B N L U K IR L D K G R 1 12 6 16 8 13 5 94 1 4 4 7 8 10 8 2 5 3 11 1 1 18 0 2 1 6 17 4 12 1 1 4 5 4 11 11 5 27 3 29 8 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B . O th er M en 's an d bo ys ' w ov en in du str ia l an d oc cu pa tio na l cl ot hi ng ; w om en 's, gi rls ' an d in fa nt s' w ov en ap ro ns ,s m oc k- ov er al ls an d ot he r in du str ia l an d oc cu pa tio na l cl ot hi ng (w he th er or no t al so su ita bl e fo r do m es tic us e) , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es 61 .0 1- 13 ; 15 ; 17 ; 19 61 .0 2- 12 ; 14 E E C C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 78 61 .0 1 A II B II I V f) 1 g) 1 2 3 61 .0 1- 09 ;2 4 ;2 5; 26 ;8 1 ; 92 ;9 5; 96 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys 'w ov en ba th ro be s,, dr es sin g go wn s, sm ok in g jac ke ts an d sim ila r in do or w ea r an d ot he r ou te r ga rm en ts , ex ce pt ga rm en ts of ca teg or ies 6, 14 A, 14 B, 16 , 17 ,2 1, 76 an d 79 ,o fw oo l, of co tto n or of m an -m ad e te xt ile fi br es H on g K on g H D F I B N L U K IR L D K G R E E C T o n n es 3 37 6 2 4 0 19 5 60 0 2 15 8 34 4 2 9 3 0 7 06 2 3 4 5 0 33 4 27 1 6 7 7 2 2 5 0 41 43 1 32 7 4 8 6 8 ° 61 .0 2 A 61 .0 4 A 61 .0 2- 01 ;0 3 61 .0 4- 01 ;0 9 W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : A. Ba bi es 'g ar m en ts; gir ls' ga rm en ts up to an d in cl ud in g co m m er ci al siz e 86 : W om en 's, gi rls 'a nd in fa nt s' un de rg ar m en ts : A. Ba bi es 'g ar m en ts; gi rls 'g ar m en ts up to an d in cl ud in g co m m er ci al siz e 86 : Ba bi es 'w ov en ga rm en ts of w oo l, of co tto n or of m an -m ad e te xt ile fib re s H on g K on g D F I B N L U K IR L D K G R E E C T on ne s 29 1 2 7 2 7 7 9 31 7 5 26 3 77 5 3 0 5 41 41 8 7 3 2 6 6 28 4 83 8 81 61 .0 2 B Ã ­ b) II c) e) 8 aa ) 9 aa ) bb ) cc ) 61 .0 2- 07 ;2 2; 23 ;.2 4; 85 ; 90 ;9 1; 92 W om en 's, gi rls ', an d in fa nt s' ou te rg ar m en ts : B. O th er : W om en 's, gi rls ' an d in fa nt s' wo ve n ba th ro be s, dr es sin g go wn s, be d jac ke ts an d sim ila r in do or w ea r an d ou te r ga rm en ts , ex ce pt ga rm en ts of ca teg or ies 6, 7, 15 A, 15 B, 21 ,2 6, 27 ,2 9, 76 ,7 9 an d 80 ,o fw oo l, of co tto n or of m an -m ad e te xt ile fi br es H on g K on g D F I B N L U K IR L D K G R E E C T on ne s (1 ) No L 221 / 26 Official Journal of the European Communities 6 . 8 . 81 i1) Se e A pp en di x. C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 82 60 .0 4 B IV a) c) 60 .0 4- 38 ;6 0 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : B. O f ot he r te xt ile m at er ia ls : U nd er ga rm en ts ,o th er th an ba bi es ', kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , of w oo l, of fin e an im al ha ir or of re ge ne ra te d te xt il e fi br es H on g K on g D F I B N L U K IR L D K G R E E C T on ne s 45 9- 5 60 31 21 1 17 5 9 75 -5 2 1 02 3 4 6 9 72 41 2 1 2 '2 0 2 10 76 3 1 08 5 83 60 .0 5 A II a) b) 4 hh ) 11 22 33 44 iji j) 11 kk ) 11 11) 11 22 33 44 60 .0 5- 04 ;7 6; 77 ;7 8; 79 ; 81 ;8 5; 88 ;8 9; 90 ;9 1 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : /1 . O th er : O ut er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , ot he r th an ga rm en ts of ca te go rie s 5, 7, 26 ,2 7, 28 , 71 , 72 , 73 , 74 an d 75 , of w oo l, of co tto n or of m an -m ad e te xt ile fi br es H on g K on g D F I B N L U K IR L D K G R E E C T on ne s 34 2 87 71 19 5 1 26 4 i1 ) 6 28 7 2 00 0 4 0 0 11 5 95 21 3 1 27 0 i1 ) 7 33 8 2 14 1 87 61 .1 0 61 .1 0- 00 Gl ov es , m itt en s, m itt s, sto ck in gs , so ck s an d so ck et te s, no tk ni tte d or cr oc he te d H on g K on g D F I B N L U K IR L D K G R E E C T on ne s 4 0 4 18 9 4 4 13 8 4 8 4 11 4 0 2 1 3 1 2 4 2 4 2 1 2 58 x 14 7 ' 49 4 12 42 3 1 39 2 89 61 .0 5 A 61 .0 5- 20 H an dk er ch ie fs : A. O f w ov en co tto n fa br ic ,o f a va lu e of m or e th an 15 EU A/ kg ne tw ei gh t 1 H on g K on g D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es i (1) 6.8.81 Official Journal of the European Communities No L 221 / 27 (') Se e A pp en di x No L 221 / 28 Official Journal of the European Communities 6 . 8 . 81 Appendix to Annex Notes : Where a plafond-butoir is indicated in the Annex, it signifies that the quantitative limit is subject to the plafond-butoir system. Figures shown in brackets represent butoirs . Category Supplier country Provision Hong Kong6 The following sub-limits apply within the quantitative limits prescribed in the Annex : Trousers (NIMEXE codes 61.01-72 , 74 , 76 ; 61.02-66 , 68 , 72 ): (1 000 pieces) 1981 1982 D 16 086 16 187 F 711 795 I 556 645 BNL 2 605 2 653 UK 21 763 21 870 IRL 63 72 DK 2 416 2 420 GR 153 155 EEC 44 353 44 797 8 India The following reduced quantitative limit shall apply in respect of imports into France to take account of overshipments in 1977 : 1981 : 769 232 pieces . 10 Hong Kong The quantitative limits prescribed in the Annex include gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, of category 11 , of wool , of cotton or of man-made textile fibres. The weight equivalent of the quantitative limits prescribed shall not exceed amounts calculated on the basis of 59 grams per pair. The following sub-limit applies within the quantitative limit prescribed in the Annex for Benelux: Gloves , mittens and mitts of category 10 (coated or impregnated) : 1981 : 2 750 000 pairs 1982 : 2 805 000 pairs . The following sub-limits apply within the quantitative limit prescribed in the Annex for France : Gloves, mittens and mitts of category 10 (coated or impregnated) : 1981 : 565 000 pairs 1982 : 643 000 pairs . 6 . 8 . 81 Official Journal of the European Communities No L 221 / 29 Category Supplier country Provision 10 (cont'd) Gloves, mittens and mitts of category 11 ( other than coated or impregnated): 1981 : 376 000 pairs 1982 : 428 000 pairs . 11 Hong Kong See category "10. 19 Hong Kong The quantitative limit prescribed in the Annex includes cotton handkerchiefs of category 89 (NIMEXE code 61.05-20). The weight equivalent of the quantitative limits prescribed shall not exceed amounts calculated on the basis of 1 8 grams per handkerchief. 19 India For the purposes of the quantitative limits prescribed in the Annex, the indicative conversion factors shall be 12-6 grams per handkerchief. 24 Hong Kong The quantitative limits prescribed in the Annex include women's , girls ' and infants' (other than babies') pyjamas and night dresses, knitted or crocheted, of cotton or of synthetic textile fibres, of category 25 . The weight equivalent of the quantitative limits prescribed shall not exceed amounts calculated on the basis of 272 grams per piece . 25 See category 24 . 72 Hong Kong Hong Kong Hong Kong Including products of category 79 . Within this quantitative limit a sub-limit for the products of category 79 of 234 000 and 248 000 pieces shall apply respectively for 1981 aad 1982 . 78 Including products of category 8 1 . Within this quantitative limit a sub-limit for the products of category 78 shall apply as follows : (in tonnes) 1981 1982 D 1 552 1 594 F 98 147 I 125 170 BNL 275 321 UK 1 422 1 45^ IRL 24 29 DK 271 273 GR 19 20 EEC 3 786 4 013 81 Hong Kong See category 78 . No L 221 / 30 Official Journal of the European Communities 6 . 8 . 81 Category Supplier country Provision 83 Hong Kong Within the quantitative limit prescribed in the Annex for the United Kingdom, the following sub-limit shall apply : Jackets and coats, knitted or crocheted: 1981 : 469 tonnes 1982 : 502 tonnes 89 Hong Kong See category 19 .